Citation Nr: 0530700	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  95-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemorrhoids, to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for left maxillary 
retention cyst secondary to allergies, claimed as sinus 
problems.

3.  Entitlement to service connection for gum disease and 
dental conditions for compensation purposes only.

4.  Entitlement to an effective date prior to April 26, 2001, 
for a 20 percent evaluation for history of helicobacter 
pylori infection, recurrent, claimed as ulcer condition 
manifesting in symptoms of duodenitis, gastritis, and 
gastroesophageal reflux disease with hiatal hernia.




REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran had active service from August 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Board remanded the appeal in April 2001.  The 
RO returned the appeal to the Board in June 2005.

In August 2005, the RO sent to the Board additional evidence 
that it had received from the veteran, and copies of 
treatment reports obtained from the VA Medical Center in 
Gainesville, Florida.  In September 2005, the Board notified 
the veteran of the receipt of this evidence, and asked him if 
he wanted to waive RO consideration of this evidence.  He 
responded in October 2005 that he did not.

Consequently, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following action:  

Review the record, including the 
additional evidence placed into the 
record since June 2005.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


